Citation Nr: 1429491	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-11 069	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to April 1945.  The Veteran died in April 2012.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefit sought.


FINDING OF FACT

Service-connected PTSD contributed substantially and materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When any veteran dies from a service-connected disability, that veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that a disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In the same category are service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.

The issue in this case is whether the evidence establishes that one or more service-connected disabilities, either caused, or contributed substantially or materially to the Veteran's death; to include the Veteran's service-connected disabilities of posttraumatic stress disorder (PTSD) or chronic urethritis.  At the time of the Veteran's death service connection was in effect, for PTSD, evaluated as 30 percent disabling, and chronic urethritis, evaluated as zero percent disabling.

VA received the appellant's application for benefits, VA Form 21-534, in May 2012.  Attached to that form was a copy of the Veteran's certificate of death that was issued in April 2012.  The signature of the certifier of the details of the Veteran's death was that of a VA physician (C.H.), who was the primary provider of the terminal treatment for the Veteran prior to his death.  That certificate shows that the Veteran died in April 2012.  The certificate records the immediate cause of death as high grade urothelial cell carcinoma of the bladder; and states that other significant conditions contributing to death but not resulting in the underlying cause of death (Line 28, Part II), included coronary artery disease, seizure disorder, and prostate cancer.  

At the Board hearing, the appellant testified that Dr. C.H. had forgotten to include PTSD on the death certificate and that a treating physician, Dr. W., asked Dr. C.H. to put PTSD on there.  Instead, VA post-death medical records in May 2012 reflect that the appellant contacted Dr. C.H. and stated that she needed the death certificate to list PTSD.  Dr. C.H. noted that the appellant was elusive as to why this was the case.  In an addendum, Dr. C.H. stated that the death certificate had already been signed and mailed, and that it listed the cause of the Veteran's death as carcinoma, which was the cause of death.  Later, Dr. C.H. indicated that she had spoken with the appellant and would have the death certificate amended to add PTSD.

A revised certificate of death was then issued in June 2012.  In July 2012, VA received the revised certificate of death (in an original document form), issued June 20, 2012 and certified by C.H.  That certificate of death updated the earlier certificate with the addition of "Post-Traumatic Stress Disorder" to Line 28, Part II, the list of other significant conditions contributing to death but not resulting in the underlying cause of death.  

A VA October 2012 report contains an opinion that is against the appellant's claim.  The examiner opined that the cause of death is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  As rationale, the examiner stated that the primary diagnosis of a high-grade, invasive bladder cancer appears to have been the cause of death alone, as the secondary problems of coronary artery disease/ ischemic heart disease, seizure disorder, and PTSD appear to have been stable.  

In addressing this opinion it should be noted that the Veteran's PTSD was not altogether shown to be stable.  VA medical records, including a December 2004 VA examination report, suggest that anxiety and other related PTSD symptoms had become more severe in recent years, which in January 2005 resulted in the RO increasing the assigned disability rating from 10 to 30 percent.  

In the months prior to his death, VA medical records suggests there was a further increase in severity of symptoms.  In March 2012, the Veteran reported of episodes of his PTSD bothering him, with increased difficulty sleeping, flashbacks, and nightmares.  The increased anxiety and lack of sleep resulting in increased fatigue could be expected to have contributed substantially to the debilitating effects of his other significant conditions that contributed to his death including his: coronary artery disease symptoms, which including shortness of breath or dyspnea, and required use of respiratory equipment to provide oxygen; and seizure disorder, with reports of occasional "mini-seizures" that had been difficult to manage.  The Veteran was certified for hospice care in early April 2012.  At that time findings included that PTSD was uncontrolled, and anxiety was a noted issue needing to be addressed.

The October 2012 VA examiner commented that there was no evidence from urology notes that the other service-connected problem (urethral stricture) was in any way associated with the Veteran's primary cause of death.  Nonetheless, some evidence shows that the service-connected chronic urethritis is a risk factor for the high grade urothelial cell cancer of the bladder.  In February 1945, the Veteran was treated for chronic urethritis, with a one-year history of urethral discharge that was occasionally bloody.  

Private treatment records in February 1951 show that he had had frank hematuria and urethral discharge after an injury in service, and that he had had recurrence of the hematuria and chronic urethral discharge.  During an April 1952 VA examination, the Veteran reported he had continued symptoms due to trauma of the urethral glands and was receiving treatment at VA.  In a May 1952 rating decision the RO granted service connection for urethritis, effective from the day after discharge from service.  Hematuria is also shown in the VA treatment records on file in recent months prior to the Veteran's death.  

In light of Dr. C.H.'s opinion in the certificate of death issued in June 2012 that PTSD was a significant condition contributing to the Veteran's death and the preceding VA treatment records, the evidence is at least in equipoise with respect to the likelihood that service-connected PTSD contributed substantially and materially to the Veteran's death.  The circumstances surrounding the amendment of the certificate of death are dubious and inconsistent with the appellant's testimony, but Dr. C.H. nonetheless added competent medical evidence in amending the certificate of death.  Additionally, the October 2012 VA opinion weighs against the claim, but is not entirely persuasive.  On considering the totality of the competent evidence on file, and resolving reasonable doubt in the appellant's favor, the Board concludes that service connection for the cause of the Veteran's death is warranted because it is at least as likely as not that the Veteran's death was related to service-connected disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


